  Case: 1:18-cv-00540-WOB Doc #: 44 Filed: 10/30/18 Page: 1 of 1 PAGEID #: 323



                      UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION


CIVIL ACTION NO. 1:18cv540(WOB)


STEPHANIE LEIGH WHITAKER, ET AL                              PLAINTIFFS


VS.                                 JUDGMENT


JOSEPH W. KIRBY                                              DEFENDANT


      Pursuant   to   the   Opinion    and   Order    entered    concurrently

herewith,

      IT IS HEREBY ORDERED AND ADJUDGED that this matter is hereby

DISMISSED AND STRICKEN FROM THE DOCKET OF THIS COURT.

      This 30th day of October, 2018.
